DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.

Response to Amendment
	Applicant’s amendments to claims 1, 5, 13, 14, 16, 21 in the response filed 3 December 2021 are acknowledged by the Examiner.
	Claims 1-23 and 25 are pending in the current action. 

Response to Arguments
	Applicant’s arguments in light of the Examiner Amendments below are found persuasive, the 103 rejections of claims 1-23 and 25 are therefore withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 7 April 2021.
The application has been amended as follows: 

Claim 1, line 1-15: --“A mandibular repositioning appliance including: a first splint with a first connecting member comprising a forward facing axis for protrusive positioning of a mandible: a second splint with a second connecting member; and a link arm coupled to said first connecting member for free pivotal  along a transverse axis in a transverse dimension to engage with said second connecting member in a slidable coupling that allows a range of relative movement in said transverse dimension; wherein protrusive positioning of the mandible is provided by relative positioning of the link arm along said forward facing axis; wherein said first and second connecting members are each attached to lateral legs of said splints such that the forward facing axis is substantially aligned with either side of the mid-sagittal plane in use in a patient, and wherein the link arm allows for guided, simultaneous movement along the transverse axis and free pivoting movement about the forward facing axis.”—

Claim 4, lines 1-3: --“The mandibular repositioning appliance of claim 3 wherein said removably mounted shaft is axially aligned in receiving slots in said first connecting member.”-- 

Claim 6, line 1-2: --“The mandibular repositioning appliance of claim 2 wherein”—

Claim 9 line 3-4: --“and closing the mandible when the device is in use.”—

Claim 10, lines 2-3: --“a spigot, a height of which provides a variable amount of sideways or lateral movement of the mandible when the device is in use.”-- 

Claim 11, line 1-3: --“ The mandibular repositioning appliance of claim 8 wherein when the device is in use.”-- 

Claim 12, line 3: --“arm disposed on said splints on one side of the midsagittal plane”—

Claim 13, lines 1-19: --“A kit for making a readily adjustable mandibular appliance said kit including: upper and lower dental splints; at least one first connecting member attachable to one of said splints having a forward facing axis for protrusive positioning of the mandible: 4at least one second connecting member attachable to the other of said splints; wherein said first and second connecting members are attachable axis is substantially alignable with either side of the mid-sagittal plane in use in a patient; a series of interchangeable link arms, each of said link arms coupleable to the first connecting member for free pivotal movement about said forward facing axis such that the arm extends transverse to said forward facing axis along a transverse axis in a transverse dimension and is engageable with said second connecting member in a slidable coupling that allows in use a range of relative movement in said transverse dimension; wherein said link arms are positionable at varying points along the forward facing axis to provide variable protrusion of the mandible and/or said link arms are of varying length to provide variable opening and closing movement of the mandible in use, and wherein the link arms allow guided, simultaneous movement along the transverse axis and free pivoting movement about the forward facing axis.”-- 

Claim 14, lines 10-19:--“ a series of interchangeable link arms, each of said link arms mountable on the first connecting member for free pivotal movement about said forward facing axis such that the link arm extends transverse to said forward facing axis along a transverse axis in a transverse dimension and is engageable with said second connecting member in a slidable coupling that allows in use a range of relative movement in said transverse dimension; wherein said link arms are positionable at varying points along the axis to provide in use variable protrusion of the mandible and/or said link arms are of varying length to provide in use variable opening and closing movement of the mandible, and wherein the link arm allows for guided free pivoting movement about the forward facing axis.”--  

Claim 16 line 1-2: --“The system of claim 15 wherein said link arms are advanceable along said forward facing axis via a screw thread.”--  

Claim 17 line 1-2: --“The system of claim 15 wherein each link arm and the shaft are fixed in relation to each other.”--  

Claim 18 lines 1-2: --“The system of claim 17 wherein each link arm and shaft are integral.”--  

Claim 19 lines 1-3: --“The system of claim 14 wherein when the device is in use.”--  

Claim 21 lines 7-12: --“a link arm coupled to the pivot mount for free pivotal movement about said forward facing axis, the link arm extending transverse to said forward facing axis along a transverse axis in a transverse dimension to engage with said fixed mount in a slideable coupling that allows a range of relative movement in said transverse dimension, wherein the link arm allows for guided free pivoting movement about the forward facing axis.”—

Claim 22: cancelled 

Allowable Subject Matter
Claims 1-21, 23, and 25 as presented in the amendments filed 3 December 2020 in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1, 13, 14, and 21 are allowed because the closest prior art of record fails to disclose an oral apparatus having a first splint with a connection member having a forward facing axis, a second splint with a connection member, and a link arm is coupled to the connection members and extends in a transverse direction; the link arm pivots about the forward facing axis and is slidable along the transverse direction, simultaneously in combination with the other claimed limitations.
The closest prior art of record is Thornton US 8316857 which discloses an oral apparatus 500 having a first splint 502 with a connection member 506a having a forward facing axis (Fig 28), a second splint 504 with a connection member 516a, and a link arm 512 is coupled to the connection members 506a/516a and extends in a transverse direction (Fig 28). Thornton, alone or in combination, is silent on the link arm pivots about the forward facing axis and is slidable along the transverse direction, simultaneously.

Claims 2-12, 15-20, 23, 25 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786                                                                                                                                                                                           
/KERI J NELSON/             Primary Examiner, Art Unit 3786